       Case 2:01-cv-06049-MSG Document 177 Filed 0,8/12/19 Page 1 of 6




              IN THE UNITED STATES DISTRICT COL'RT
           FOR THE EASTERN. DISTRICT OF PENNSYLVANIA

ROBERT WHARTON                                CIVIL ACTION

             Petitioner                        No. 01-6049

      v.                                      CAPITAL CASE

TAMMY FERGUSON,
       Superintendent,
                                                                     FILED
             Respondent                                             AUG 13 2019
                                                                 KATE BARKMAN, Clerk
                                      ORDER                    BY.          Dep. Clerk

      AND NOW, this        13th day of August, 2019, upon consideration of the

Pennsylvania Office of Attorney General's Motion for Leave to Reply to District

Attorney at Time of Reply to Petitioner, it is hereby ORDERED that the Motion is

GRANTED.

      Accordingly, it is HEREBY ORDERED that the Office of Attorney General

may file a single response to the reply briefs of Petitioner Robert Wharton and the

Philadelphia District Attorney's Office on or before September 6, 2019. Our Order

of July 29, 2019, shall otherwise remain in full force and effect.


                                              BY THE COURT:


                                              Honorable Mitchell S. Go
                                              United States District Judge
